DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because the upper bit ridge (11) and front-end bit blade (13) are mislabeled in Figs. 4, 8, and 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 objected to because of the following informalities: 
Claim 8 recites “the hollow part” in line 3 which should read “the hollow structure” for consistency purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Darian (US 20130090660) in view of Gouery (US 20130204285).
Regarding claim 1, Darian discloses an ultrasonic osteotome (see embodiment of Figs. 7 and 8) (abstract), comprising 

a protrusion (rounded distal tip (16) of shaft (12)) is formed at a front end of the upper bit ridge (shaft 12) (see Fig. 7); wherein the upper bit ridge (12) has a thickness greater than that of the flat sheet structure (which is the main body of blade (18)) and that of the lower bit ridge (see Fig. 7) and wherein the protrusion (16) is smooth and free of edges (see Figs. 7 and 8).
Darian only illustrates a distal portion of the device i.e. the bit tip and therefore fails to disclose a bit bar and a bit body as claimed; wherein one end of the bit bar being connected to the bit tip, and the other end of the bit bar being connected to one end of the bit body. 
Gouery teaches an ultrasonic surgical instrument (para. 0144) (Fig. 5B) comprising a bit tip (cutting member (225)) with a bit bar (elongated portion (218)) and bit body (first section (206)) (see Fig. 5B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the ultrasonic osteotome device in Darian to include the bit tip and bit bar of Gouery in order for the user to handle the bit tip and join the bit tip to the transducer assembly (para. 0146).
	Regarding claim 2, Modified Darian discloses all of the limitations set forth above in claim 1, including an ultrasonic surgical tool comprising a bit tip, bit bar, and a bit body. However, Modified Darian fails to disclose wherein the bit tip is bent to one side at a portion of the bit tip that is connected to the bit bar, such that the bit tip is at an angle to the bit bar.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the structure of the bit tip in Darian to be angled as taught by Gouery in order to allow the surgical tool to change direction relative to the longitudinal axis (para. 0149).
Regarding claim 3, Darian substantially discloses the invention as claimed above and further discloses wherein the protrusion (16) is in the shape of an ellipse (Fig. 7) (para. 0044).
Regarding claim 4, Darian substantially discloses the invention as claimed above and further discloses wherein the lower bit ridge (from bulge (24) to proximal end of blade (18)) is of a blade-like structure (para. 0045).
Regarding claim 5, Darian substantially discloses the invention as claimed above and further discloses wherein a front end of the bit tip (10) is provided with a front-end bit blade (edge (20) from the distal end of notch (22) to the proximal end bulge (24)) (para. 0045) (see Mod. Fig. 8 below).

    PNG
    media_image1.png
    263
    568
    media_image1.png
    Greyscale

Modified Fig. 8 of Darian
Regarding claim 6, Darian substantially discloses the invention as claimed above and further discloses wherein the upper bit ridge (12) transitions to the lower bit ridge (from bulge (24) to proximal end of blade (18)) through a circular arc-shaped portion (cutting notch (22)) at a tip head of the bit tip (see Fig. 8), the circular arc-shaped portion (22) being provided with a toothed structure (para. 0046).
Regarding claim 7, Darian substantially discloses the invention as claimed above and further discloses wherein the protrusion (16) transitions to the front-end bit blade of the bit tip (see Mod. Fig. 8 above) through a step.
Regarding claim 8, Modified Darian discloses all of the limitations set forth above in claim 1, including an ultrasonic surgical tool comprising a bit tip, bit bar, and a bit body. However, Modified Darian fails to disclose wherein the bit bar is of a hollow structure, the hollow structure extending up to the front end of the bit tip, and a liquid injection hole is provided in a side face of a cylindrical structure of the bit tip, or a side face of a flat-sheet-shaped cutting portion of the bit tip, or the foremost end of the bit tip.
Gouery further teaches wherein the bit bar (218) is of a hollow structure (irrigation channel (215)) (Fig. 5D), the hollow part [structure] extending up to the front end of the bit tip (para. 0151), and a liquid injection hole (outlet (217)) is provided in a side face of a flat-sheet-shaped cutting portion of the bit tip (see Fig. 5C and 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bit bar and bit tip in Modified Darian to further include the irrigation channel with a fluid outlet located at the side face of a flat-sheet-shaped cutting portion of the bit tip as taught by Gouery in order to efficiently remove bone debris and limit the rise of temperature due to tissue degradation (para. 0151).
Regarding claim 9, Modified Darian discloses wherein the bit bar (218) is connected to the bit tip (225) and the bit body (206) respectively through a bevel or a circular arc-shaped face (shoulder (222)) with a smooth transition as taught by Gouery (para. 0149) (Fig. 5B of Gouery).
Regarding claim 10, Modified Darian discloses wherein the other [proximal] end of the bit body (206) [taught by Gouery] is connected to a specific ultrasonic host (vibration transmission member (138) via an ultrasonic transducer (transducer assembly (102)) (Figs. 3C-3D), and the other [proximal] end of the bit body (206) is provided with connection threads (219) (see Fig. 5D), which are internal connection threads that mate with the external threads (145) of the vibration transmission member (138) for the purpose of connecting the tool (204) to the transducer assembly (102) (para. 0137 of Gouery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771